Citation Nr: 0119102
Decision Date: 07/23/01	Archive Date: 09/12/01

DOCKET NO. 00-10 522               DATE JUL 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to an earlier effective date for additional
compensation for a dependent spouse.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to November
1971.

This appeal to the Board of Veterans' Appeals (Board) arises from
a determination in March 2000 by the Louisville, Kentucky, Regional
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the veteran requested a hearing by
videoconference before a Member of the Board, but he failed to
appear for the scheduled hearing on May 17, 2001.

FINDINGS OF FACT

1. In October 1973, in connection with a claim for educational
benefits, the veteran submitted a certificate of his marriage to
P.A.R. in November 1972.

2. On applications for service connection for schizophrenia which
he filed in 1994 and 1995, the veteran stated that he was married
to P.A.R.

3. The effective date of the veteran's disability rating of 100
percent for schizophrenia is September 13, 1994.

4. Prior to August 26, 1998, one year after the date of
notification of the rating action in 1997, the veteran had
submitted the necessary evidence that he had a dependent spouse.

2 -

CONCLUSION OF LAW

An effective date of September 13, 1994, for additional
compensation for a dependent spouse is warranted. 38 U.S.C.A. 5110
(West 1991 & Supp. 2000); 38 C.F.R.  3.109, 3.401 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA, benefits and provides that VA shall make
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for a benefit under
a law administered by VA. The Board finds that, in the instant
case, the RO complied with the VCAA. The veteran has not identified
any evidence which might be pertinent to his claim which the RO did
not obtain and consider. The RO duly notified him of the basis of
the denial of his claim. The Board will, therefore, proceed to
consider the merits of the claim. See Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096 (2000).

A statute provides that an award of additional compensation on
account of dependents based on the establishment of a disability
rating in the percentage evaluation specified by law for the
purpose shall be payable from the effective date of such rating,
but only if proof of dependents is received within one year from
the date of notification of such rating action. 38 U.S.C.A. 5110(f)
(West 1991 & Supp. 2000). The effective date of the award of any
benefit or any increase therein by reason of marriage or the birth
or adoption of a child shall be the date of such event if proof of
such event is received by VA within one year from the date of the
marriage, birth, or adoption. 38 U.S.C.A. 5110(n).

A regulation provides that an award of additional compensation for
a dependent will be effective the latest of the following dates:

- 3 -

(1) Date of claim. This term means the following, listed in their
order of applicability: (i)   Date of veteran's marriage, or birth
or adoption of his child, if the evidence of the event is received
within one year of the event; otherwise (ii)   Date notice is
received of the dependent's existence, if evidence is received
within one year of the VA request. (2) Date dependency arises. (3)
Effective date of the qualifying disability rating, provided
evidence of dependency is received within one year of notification
of such rating action. (4) Date of commencement of the veteran's
award. 38 C.F.R. 3.401(b) (2000).

Another regulation provides that, if a claimant's application is
incomplete, the claimant will be notified of the evidence necessary
to complete the application. If the evidence is not received within
one year from the date of such notification, compensation may not
be paid by reason of that application. 38 C.F.R. 3.109(a)(1)
(2000). The provisions of this paragraph are applicable to
applications for increased benefits by reason of the existence of
a dependent. 38 C.F.R. 3.109(a)(2).

In the veteran's case, he was notified by the RO in October 1973
that his application for an educational allowance was approved and
that he should submit information concerning marriage and children
to obtain an additional allowance. In October 1973, he submitted a
certificate of his marriage to P.A.R. on November 25, 1972.

A rating decision in December 1975 denied the veteran's claim of
entitlement to service connection for a nervous condition,
schizophrenia, paranoid type. Decisions of the Board in November
1984 and November 1986 found that a new factual basis warranting
the reopening of the claim had not been presented. A rating
decision in August 1993 found that new and material evidence had
not been submitted to reopen the claim.

On November 1, 1994, the veteran filed VA Form 21-526, Veteran's
Application for Compensation or Pension, seeking service connection
for a psychiatric disorder;

- 4 -

on the application form, he stated that he was married to P.R.A.
rating decision in March 1995 found that new and material evidence
to reopen the claim had not been submitted.

On September 13, 1995, the veteran filed VA Form 21-526, Veteran's
Application for Compensation or Pension, seeking service connection
for schizophrenia; on the application form, he stated that he was
married to P.A.R. A rating decision in March 1996 found that new
and material evidence to reopen the claim had not been submitted.
In April 1996, the veteran requested a personal hearing before a
bearing officer, which was held in September 1996. In May 1997, the
veteran underwent a VA psychiatric examination. In July 1997, the
examiner offered an opinion that the veteran's schizophrenia was
manifested within one year of his separation from active service.
A rating decision in August 1997 granted service connection for
paranoid schizophrenia, evaluated as 100 percent disabling,
effective September 13, 1994. In a letter dated in August 1997,
sent to the veteran's address of records, the RO notified him of
the rating action and stated, "To pay additional benefits for your
dependents from the earliest possible date, please complete the
enclosed VA Form 21-686 C". VA Form 21-686 C is a form entitled
"Declaration of Status of Dependents".

During an interview with a VA field investigator in February 2000,
he stated that he was not aware that he could receive compensation
from VA for his dependents, and his statement was reported by the
investigator to the RO.

On March 10, 2000, the RO received the veteran's VA Form 21-686 C,
on which he stated that he was married to P.A.R. He also stated
that he thought that he had given his marriage license to the RO
"when I went to school".

In May 2000, the RO notified the veteran that he was being paid
additional benefits for his wife and children effective August 1,
1999. Later in May 2000, a VA administrative decision determined
that the proper date to add the veteran's wife as a dependent was
April 1, 2000.

5 -

The Board notes that, in June 2000, P.A.R.G. called the RO to
request an apportionment of the veteran's compensation benefits.
She stated that she had divorced the veteran in 1998. However, in
July 2000, the veteran stated that, to the best of his knowledge,
he was not divorced from her.

Applying the statute and regulations to the facts of this case, the
Board interprets the language of 38 U.S.C.A. 5110(f) to mean that
an award of additional compensation on account of dependents based
on the establishment of a disability rating in the percentage
evaluation specified by law shall be payable from the effective
date of such rating if proof of dependents is received not later
than one year from the date of notification of such rating action.
In this case, as the veteran had submitted in 1973 a certificate of
his marriage to P.A.R. He also stated on VA Forms 21-526 in 1994
and 1995, both submitted in connection with his current claim, that
he was still married to her. Therefore, the veteran had in fact
submitted all the information necessary for the RO to make the
decision regarding payment of additional compensation for his
dependent spouse when his compensation award was made in August
1997. To put it another way, the Board concludes that he did submit
the required evidence that he had a dependent spouse no later than
one year after the notification in August 1997 that he was awarded
disability compensation for schizophrenia. Therefore, under 38
U.S.C.A. 5110(f) and 38 C.F.R. 3.401(b)(3), the effective date of
additional compensation for a dependent spouse is September 13,
1994, the effective date of the qualifying disability rating. The
Board finds that 38 C.F.R. 3.109(a) does not apply in this case,
because the veteran's applications for service connection for
schizophrenia were not incomplete.

As the preponderance of the evidence is against the veteran's
claim, the benefit of the doubt doctrine does not apply. 38
U.S.C.A. 5107(b) (West 1991 & Supp. 2000).

6 -

ORDER

Entitlement to an effective date of September 13, 1994, for
additional compensation for a dependent spouse is granted.

BRUCE KANNEE
Member, Board of Veterans' Appeals

7 - 




